Citation Nr: 1230990	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  98-08 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for keratoconus, originally claimed as an undiagnosed illness manifested by decreased vision.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Veteran testified at a Board hearing at the RO in March 2000.  A copy of the transcript of that hearing has been associated with the record on appeal.  

The Board remanded the issue originally in May 2000 for further development.  Upon completion of the development, the Board issued a decision in September 2001 denying the claim.  In January 2005, the Court of Appeals for Veterans Claims (CAVC) vacated the Board's decision and remanded the matter for further action.  The Board remanded the issue in October 2005, May 2010, and finally in July 2011 to afford the examiner from the March 2011 VA examination the opportunity to clarify and expand upon his opinion.  The examiner provided an addendum in August 2011.  Therefore, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosis of keratoconus.

2.  The Veteran has a current diagnosis of low risk keratoconus suspect.

3.  The Veteran's low risk keratoconus suspect was not manifested by chronic symptoms during service or continuous symptoms after separation from service. 

4.  The Veteran's low risk keratoconus suspect is not causally or etiologically related to his active military service.   





CONCLUSION OF LAW

The criteria for service connection for keratoconus, originally claimed as an undiagnosed illness manifested by decreased vision, have not been met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letters dated October 2005, March 2006, and July 2006 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    
The VCAA letters to the Veteran were provided in after the initial unfavorable decision in October 1997.  Although the notices did not precede the initial adjudication of the Veteran's claim, the later notices were followed by a subsequent readjudication, in this case a supplemental statement of the case issued in May 2012, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).   

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in February 1998, April 2006, and March 2011 with an addendum in August 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings to include nexus opinions with adequate bases for the opinions, and the examination reports are adequate to decide the claims of service connection.  Thus, further examination is not necessary regarding the issues on appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claim that were lacking to substantiate the claim for service connection.  The VLJ asked questions to ascertain the extent of any in-service event or injury, any current symptoms or treatment for the disabilities, and any possible nexus between the two.  The Veteran was assisted at the hearing by an accredited representative from the American Legion.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.

Service Connection - Keratoconus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.

The Veteran was afforded a VA examination in February 1998.  At that time, the examiner diagnosed compound myopic astigmatism with best visual acuity 20/20 minus bilaterally.  He also noted hysterical visual fields and ocular health within normal limits.  

The Veteran's February 1987 enlistment report of medical history notes that the Veteran does not wear glasses or contact lenses.  On the corresponding report of medical examination, the Veteran's eyes were noted as clinically normal with 20/30 uncorrected and 20/25 corrected visual acuity bilaterally.  In May 1987, the Veteran's visual acuity without correction was 20/60 bilaterally. 

A May 2004 VA treatment record showed a new diagnosis of keratoconus bilaterally.  The examiner noted inferior steepening greater in the left eye than right, with suspect keratoconus bilaterally.  He also noted a refractive error.  

A March 2005 optometry treatment record showed a follow up keratoconus.  The examiner noted good stable vision bilaterally, a history of topography that shows inferior steepening greater in the left eye than right, with suspect keratoconus bilaterally.  He again noted a refractive error.  

The Veteran was afforded a VA examination in April 2006.  The examiner diagnosed keratoconus of both eyes.  He noted that keratoconus causes large amounts of astigmatism and thus decreased acuity.  The examiner noted that corneal topography shows that the Veteran has keratoconus, but that there is no known cause of keratoconus.  

The Veteran was afforded a VA examination in March 2011 with an addendum provided in August 2011.  The examiner accurately summarized the Veteran's treatment and findings from his service treatment records and subsequent VA examinations.  The examiner noted that the Veteran's uncorrected visual acuity fluctuated between 20/30 in February 1987 and 20/60 in May 1987.  Regarding these findings, the examiner noted that it is not unusual for patients to have acuities that do not equal 20/20 and that also fluctuate over time.  The August 2011 examiner observed that the Veteran had a refractive error, but was correctable to 20/20 on May 13, 1987.  

The examiner went on to acknowledge the VA examination in February 1998 that showed a corrected visual acuity of 20/20 in both eyes with a compound myopic astigmatic prescription.  The examiner noted that the Veteran was diagnosed with keratoconus bilaterally at an eye exam performed at the Albuquerque VA medical center in May 2004.  In March 2006, however, the diagnosis was changed to keratoconus suspect, bilaterally.  In October 2008, the Veteran was diagnosed with low risk keratoconus suspect, bilaterally.  The examiner noted that the Veteran has a history of mild vision fluctuations, but has been near 20/25+ vision bilaterally from 2004 to 2008.  At a VA examination in March 2011, the Veteran's vision was 20/30-1 bilaterally.  The Veteran was reported again as a low risk keratoconus suspect, bilaterally.  

The examiner stated that keratoconus is a progressive disease process and a critical sign is progressive irregular astigmatism.  The Veteran has had stable keratometry bilaterally since 2004, which supports the diagnosis of a low risk keratoconus suspect versus clinical keratoconus.  He opined that keratoconus itself is not caused by the time spent in the military service.  The examiner again noted the lack of documentation noting keratoconus while the Veteran was in service and noted that vision fluctuations may also be caused by dry eye syndrome, which the Veteran was reported to have during the March 2011 VA examination.  Therefore, the examiner again opined that keratoconus is not caused by or a result of time spent in the service.  

The examiner found that Veteran did not have a diagnosis of keratoconus at the time of the examination.  He acknowledged that he cannot without resort to mere speculation determine whether the Veteran was a keratoconus suspect while he was in the service because there is no documentation.  The examiner noted that keratoconus usually begins in adolescence and continues into middle age.  It is associated with Down's syndrome, atopic disease, and mitral valve prolapse.  It may also be related to chronic eye rubbing.  The examiner determined that to date the Veteran does not have keratoconus.  He is currently diagnosed as a low risk keratoconus suspect.  His history of corneal topography remaining stable is atypical of keratoconus.  The examiner finally opined that there is no relation between time spent in service and the current diagnosis of low risk keratoconus suspect.  

The Board finds that any decrease in visual acuity caused by the Veteran's refractive error and astigmatism is not considered a disability for VA purposes.  Again, the Board notes that in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.

The Board also notes that the Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  The VA examiner in August 2011 specifically found that the Veteran has not had a diagnosis of keratoconus to date.  The examiner addressed the one diagnosis of keratoconus, explaining how the examiner altered the diagnosis upon further examination and testing.  He also cited the Veteran's examination results, including the history of corneal topography remaining stable, as atypical of a diagnosis of keratoconus.  Therefore, there is also no credible evidence of keratoconus at any point during the claim or appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran has a diagnosis of low risk keratoconus suspect, which the examiner makes clear in August 2011 is not a diagnosis of keratoconus.  The Board finds that the Veteran did not have continuity of symptomatology from separation from service to the present.  The Veteran was provided with a VA examination in February 1998, which did not find keratoconus.  The first note of keratoconus occurred in May 2004.  Therefore, the Veteran did not have continuous symptoms of low risk keratoconus suspect since separation from service.  
The Board also finds that the diagnosis of low risk keratoconus is not causally or etiologically related to the Veteran's active service.  The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any in-service decreased visual acuity to his current diagnosis, the Board finds that the etiology of the Veteran's low risk keratoconus suspect is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as decreased visual acuity, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record finds a relation between active duty service and the Veteran's low risk keratoconus suspect.  The Veteran did not have a diagnosis of keratoconus suspect during the February 1998 examination.  The VA examiner in August 2011 noted that keratoconus is a progressive disease.  Logically, therefore, the Board extrapolates that had the Veteran had keratoconus during service, it would have been present on the February 1998 VA examination.

The only medical opinion in the file with a complete rationale was provided by the VA examiner in August 2011.  Upon reciting an accurate history, reviewing treatment records, and noting other possible causes for the Veteran's fluctuations of visual acuity during service, as well as for his current diagnosis of low risk keratoconus suspect, the examiner opined that there is no relation between time spent in service and the current diagnosis of low risk keratoconus suspect.  
Based on a review of all lay and medical evidence, the Board finds the weight of the evidence to be against the claim, as the weight of the evidence shows that the Veteran's current diagnosis of low risk keratoconus suspect is not causally or etiologically related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim of service connection for keratoconus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for keratoconus, originally claimed as an undiagnosed illness manifested by decreased vision, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


